 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
                                                        Case No. 1:18-cv-01581-LJO-EPG
10    SHARON A. HART,
11                         Plaintiff,                    ORDER GRANTING MOTION FOR
                                                         LEAVE TO FILE AN AMENDED
12              v.                                       COMPLAINT
13    MEGAN J. BRENNAN,                                  (ECF No. 4)
14                             Defendant.
15
               Sharon A. Hart (“Plaintiff”), proceeding pro se and in forma pauperis, commenced this
16
     action on November 16, 2018, by filing a Complaint alleging employment discrimination against
17
     Megan J. Brennan, the Postmaster General, Pacific Area, United States Postal Service. (ECF No.
18
     1). On November 26, 2018, Plaintiff filed a motion for leave to file an amended complaint. (ECF
19
     No. 4).
20
               Federal Rule of Civil Procedure 15(a)(1) provides: “A party may amend its pleading once
21
     as a matter of course within: (A) 21 days after serving it, or (B) if the pleading is one to which a
22
     responsive pleading is required, 21 days after service of a responsive pleading or 21 days after
23
     service of a motion under Rule 12(b), (e), or (f), whichever is earlier.”
24
               Here, the Complaint has not been served nor has a responsive pleading been served. In
25
     addition, Plaintiff has not previously amended her complaint. Thus, Plaintiff may file an amended
26
     complaint once as a matter of course.
27
               Accordingly, the motion for leave to file an amended complaint, (ECF No. 4), is granted.
28
                                                        1
 1   Plaintiff may file an amended complaint within thirty (30) days after service of this order. If

 2   Plaintiff fails to file an amended complaint within the thirty-day period, the Court will screen the

 3   Complaint in due course as required by 28 U.S.C. § 1915.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 28, 2018                           /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
